Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-11 in the reply filed on November 27th, 2022 is acknowledged. Non-elected invention of Group II, claims 12-21 have been withdrawn from consideration.  Claims 1-21 are pending.
Action on merits of Group I, claims 1-11 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 03/19/2021 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US 2011/0204369, hereinafter as Ha ‘369) in view of Kim (US 2017/0294425, hereinafter as Kim ‘425).
Regarding Claim 1, Ha ‘369 teaches a display device comprising: 
a substrate (Fig. 7, (1); [0057]) including a display area and a component area; 
a first pixel group on the display area (PA); and a transmission area (TA) on the component area; 
an organic insulating layer (218; [0090]) on the substrate and including an opening corresponding to the transmission area; 
a display element on the organic insulating layer and including a pixel electrode (221; [0067]) and an opposite electrode (222; [0092]); and 
a pixel-defining layer (219; [0092]) covering edges of the pixel electrode and defining an emission area of the display element, wherein the organic insulating layer (218) includes a planarization area and a reduction area on the component area, the reduction area having a thickness that decreases in a direction from the planarization area to the opening, and a portion of the pixel-defining layer is on the reduction area.  
Thus, Ha ‘369 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a second pixel group and a transmission area (TA) on the component area”. 
However, Kim ‘425 teaches a second pixel group (Fig. 2, (300); [0037]) and a transmission area (TW; [0044]) on the component area (BA; see Fig. 2]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify by having a second pixel group and a transmission area on the component area in order to improve the display quality and/or reliability of the display device (see para. [0105]) as suggested by Kim ‘425.

Regarding Claim 2, Ha ‘369 teaches a first thickness of the pixel-defining layer (219) on the reduction area is less than a second thickness of the pixel-defining layer on the planarization area (see Fig. 7).  

Regarding Claim 6, Ha ‘369 teaches an inorganic insulating layer (213; [0085], [0090] and [0101]) between the substrate (1) and the organic insulating layer (218), wherein the inorganic insulating layer includes an insulating layer opening corresponding to the transmission area.  

Regarding Claim 7, Ha ‘369 teaches a first organic insulating layer (215) and a second organic insulating layer (218), the first organic insulating layer (215) being on the inorganic insulating layer (213), and the second organic insulating layer being on the first inorganic insulating layer, wherein the first organic insulating layer (215) includes a first opening corresponding to the transmission area (see Fig. 7; [0090] and [0101]).  

Regarding Claim 8, Ha ‘369 and Kim ‘461 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a size of the first opening is less than a size of the insulating layer opening, and the first organic insulating layer covers an inner surface of the insulating layer opening”.  
However, it has been held to be within the general skill of a worker in the art to have the size of the first opening is less than a size of the insulating layer opening, and the first organic insulating layer covers an inner surface of the insulating layer opening on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a size of the first opening is less than a size of the insulating layer opening, and the first organic insulating layer covers an inner surface of the insulating layer opening in order to allow a good flow with the other steps in the fabrication process.

Regarding Claim 9, Ha ‘369 teaches a size of the first opening is greater than a size of the insulating layer opening and the first opening exposes a portion of the inorganic insulating layer (see Fig. 7).  

Regarding Claim 10, Kim ‘425 teaches the display element numbers two or more, the transmission area surrounds the second pixel group, the second pixel group includes a plurality of auxiliary sub-pixels implemented by the display elements, and the plurality of auxiliary sub-pixels (350; [0105]) are symmetric with respect to a center of the second pixel group (see Fig. 4; [0078]).  

Regarding Claim 11, Ha ‘369 and Kim ‘461 are shown to teach all the features of the claim with the exception of explicitly the limitations: “one of the plurality of auxiliary sub-pixels has a quadrangular shape in a plan view and another of the plurality of auxiliary sub-pixels has a pentagonal shape in a plan view”.
However, it has been held to be within the general skill of a worker in the art to have one of the plurality of auxiliary sub-pixels has a quadrangular shape in a plan view and another of the plurality of auxiliary sub-pixels has a pentagonal shape in a plan view on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A person of ordinary skills in the art is motivated to have one of the plurality of auxiliary sub-pixels has a quadrangular shape in a plan view and another of the plurality of auxiliary sub-pixels has a pentagonal shape in a plan view in order to improve the performance of the display device.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ha ‘369 and Kim ‘425 as applied to claim 1 above, and further in view of Lee (US 2016/0064461, hereinafter as Lee ‘461).
Regarding Claim 3, Ha ‘369 and Kim ‘461 are shown to teach all the features of the claim with the exception of explicitly the limitations: “a spacer on the pixel-defining layer corresponding to the display area, wherein a first distance from a top surface of the substrate to a top surface of the spacer is greater than a second distance from the top surface of the substrate to a top surface of the pixel-defining layer on the planarization area”.  
However, Lee ‘461 teaches a spacer (Fig. 1B, (170); [0057]) on the pixel-defining layer (160; [0062]) corresponding to the display area, wherein a first distance from a top surface of the substrate to a top surface of the spacer is greater than a second distance from the top surface of the substrate to a top surface of the pixel-defining layer on the planarization area (see Fig. 1B).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify by having a spacer on the pixel-defining layer corresponding to the display area, wherein a first distance from a top surface of the substrate to a top surface of the spacer is greater than a second distance from the top surface of the substrate to a top surface of the pixel-defining layer on the planarization area in order to reduce the peeling of the components of the display device (see para. [0065]) as suggested by Lee ‘461.

Regarding Claim 4, Ha ‘369 teaches the second distance is greater than a third distance from the top surface of the substrate to a top surface of the pixel-defining layer (219) on display area (see Fig. 7).  

Regarding Claim 5, Lee ‘461 the spacer (170) and the pixel-defining layer (160).
Ha ‘369, Kim ‘461 and Lee ‘461 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the same material”.  
However, it has been held to be within the general skill of a worker in the art to select the same material for the spacer and the pixel-defining layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (see para. [0095] of Kim’ reference (US 2013/0248867) as an evidence). A person of ordinary skills in the art is motivated to select the same material for the spacer and the pixel-defining layer in order to allow a good flow with the other steps in the fabrication process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Seo et al. (US 2019/0148672 A1)			
Kim et al. (US 2018/0315809 A1)
Choi et al. (US 2018/0233551 A1)		
Choi et al. (US 2017/0148856 A1)
Jeong et al. (US 2016/0111487 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829